Title: To James Madison from Tench Coxe, February 1807
From: Coxe, Tench
To: Madison, James


1)  On the State of external affairs in February 1807.
Every faithful and reflecting friend to the peace, liberty and prosperity of this country must consider the present time as uncommonly and extremely serious, in fact & in expectation.
Specific suggestions of public conduct are uncommonly interesting in the present distracted, and infuriated state of the world.
Our conduct should exhibit a perfect discretion, moderation, firmness without heat and wth. fortitude, and a political morality plain, pure and frank.  We should thus avoid irritating the belligerents, and win their respect & regard, and we should draw from the scenes of disorder, danger and destruction, men, arts and capital, to ameliorate our interior and to make up for the various injuries, which may result from the extreme measures of the belligerents.
Treaties of compensation, redress and reconciliation seem to be safer than treaties of real and effective, mutual support to interests, which have become the objects of the war.  If for example, we agree in treaties with either of the belligerents, calculated to ameliorate their affairs as to money, ships, trade, colonies, supplies, manufactures or navy, we shall excite hostile dispositions on the other side.  These excited, they will be too ready to act upon them.  The failure of negociations, at this moment, if it has occured, may prove an advantage; and we cannot be censured or suspected.  We conscienciously believed that we might rightfully or innocently press the matters out of which the interruptions may have arisen.
We ought to take a long and complete, anticipated view of the Effects of the present state of things in Europe upon our revenues, & upon agriculture and Fisheries.  Neither of these can suffer deeply without serious consequences to our Character, to our national Contentment, and to our Prosperity.  Other interests will of course receive all due consideration.
As long as we may find it practicable and consistent with policy in an extraordinary time, to proceed in a free and open trade, according to the Law of Nations, with Gr. Britain, her fleets, and armed ships will deliver full supplies here and will of course keep up the revenue of import.  The diminution of reshipments, and particularly of open shipments, will lessen drawbacks and leave our revenue behind in proportion than formerly.
But two circumstances may diminish this Revenue.  1st.  Further measures of the Enemies of England and of England herself.  2dly.  Efforts to support our agriculture & Fisheries by manufactures.
The Enemies of England may form or dictate an universal treaty or regimen to exclude from their European & colonial dominions the nations, which support England in her ships, trade, colonies industry or supplies.  This idea was, in many instances, adopted by England # & her allies before the late french Decree, and is contemplated, as to all Europe, in that comprehensive act.  It is already adopted as to our ships, which may go into any British port, European or colonial.  As to mere policy it is a serious question, whether, with the trade of Britain & her dependencies and the trade of the continental European states and their dependencies before us, to chuse only one and certainly to lose the other, we ought not to reject the English & to chuse the trade of continental Europe and their dependencies.  If England gluts us with goods, she cannot sell elsewhere, she will destroy some of our manufactures, injure others and depress the prices of the domestic products they are made of.  Derangements of British affairs, especially, in the interior, might diminish the benefits of their commerce to us.  They will, during the existence of the French decree of Blockade, take away the carrying trade in our unarmed vessels, by their armed and convoyed Ships.  Our vessels, going once into their ports, lose half their value, because they can go into no European port afterwards.  If we get into a state of open & cordial dissention with the continental powers, Britain will certainly make selfish uses of such a state of things both commercial & political.  These and many other circumstances are to be considered in estimating the choice between the English Connexion in trade only, and the Continental connexion in trade only. (# Treaty of March 1793 with Russia & afterwards with Spain &ca.)
It is a serious question, what new anti-Anglican & anti-neutral Measures France may take.  What new anti-Gallican & anti-neutral Measures England may take, and on what condition their countermeasures, existing & future, may soon place us.
Under all these circumstances the follow impressions exist.
1.  To do no more, by treaty with foreign nations, for a time, than is necessary to secure justice to ourselves, & to do others justice.
2dly.  To take the utmost care of our Revenue 
3.  To cultivate our interior interests and advantages, especially our manufactures from domestic materials, in order to the support of our agriculture and fisheries, which may suffer in the conflict.
4.  To advance, in a well considered degree, the duties on such foreign goods are made out of raw materials we do not furnish, in order to encourage the manufacture, at home & abroad, of those raw materials, which our agriculture and fisheries do furnish.  Duty more therefore, 
Foreign cordage
Foreign malt liquors and grain & fruit spirits & other Spirits
Foreign woolens
Foreign linens
Foreign silks
Foreign piscatory articles & manufactures thereof
coarse potteries,
in order to make the same kinds out of our own raw materials, or to make substitutes.  Foreign woolens of foreign wool now rival many foreign & forn manufactures of our cotton.  So of linens, so of silks, and at the same time they interefere with our woolens and our linens, our wool, and flax.  Our crops of grain would be supported in price, if foreign beer were prohibited, and foreign distilled spirits were highly dutied or excluded.  Revenue is to be considered well.  If there is an appearance, that the British Government will add more to the evils of the Kind we complain of, and we are not likely to be relieved by the French, an opinion is submitted that considerations of Revenue alone ought to prevent (if they ought) additional general duties on Woolen, hempen, linen and silk goods, and on Beers and distilled spirits before congress shall rise.  Our agriculture should be taken care of, by Ensuring it more & more a home Market.  Every body will aknowledge, that it is well manufactures have been so considerably advanced.  They will help to keep up the prices of our crops and other articles.  For example they will support the prices of Barley, rye, furs, skins of all kinds, hemp, iron, tallow, cotton wool, flax paper or its materials, cabinet woods, whalebone, spermaceti, &c &c.  It would be well to consider the propriety of dutying or excluding foreign fishery articles and all manufactures thereof, as the river, bay & coasting trades and fisheries are our only certain dependencies, for keeping alive our ship building and our navigation, thro the present trials.
If our government shall make a representation in the most correct manner, to the Minister of France in Europe or here, the papers of the 15th. & 26th. Novr. from M. Talleyrand to the Emperor contain the answers we may expect, and it is asked whether there would not be much of truth & reason in such a reply, whether Lord Grenville formerly or Mr. Fox or Lord Howic since spoke sounder reason or more genuine truths.
It is worthy of remark, that altho America has tolerated violations of the Law of nations and of neutral rights from England, as numerous, as palpable, as great as beneficial to England & as injurious to France as Denmark, Sweden & the other neutrals of the European continent, and tho we superadded the Treaty of 1794 yet it is only said to & of them (the European Neutrals) that their continuance to trade with England would be to act as accomplices.  This strong language, this serious idea has not been applied to America.  It seems to be a distinction in our favour, which exempts the act from the character of being peculiarly hostile and intentionally so to us.  But our forecast & our prudence will admonish us, that the peculiar extremity of temper, which this war has attained, and the principles & objects avowed & aimed at by France, lead too directly to the future, and perhaps the early application of the same ideas to us.  The strength & decision of the communication of the President, upon the subject of the British innovations & the open and powerful protest against them in Mr. Madison’s invaluable pamphlet, the Motion of Mr. Gregg, that of Mr. Nicholson & the debates & proceedings thereon, together with the various publications of federalists as well as republicans, against some or other of them in pamphlets & news papers, may have convinced the french government that this nation by its highest functionaries & by its presses & private citizens were acting in correction of the evils.  Indeed it is easy to find in our public acts, reports, debates & writings all the objections against England, which bear on us, that Mr. Talleyrand & the Emperor, in his decree, have made against the British conduct.  Contrast these with Mr. Pickering’s report of the winter of 1797-8, and with Mr. Hamiltons publications called "A Warning" and "A Stand" about the same time, and the French Government must acknowledge a plain & great difference in favor a correct & firm neutral stand, according to our own rights, and our duties to the other belligerents.  These facts may have arisen in the minds of their people here, and in Europe, and will be subjects of fair remark.
It were to be wished, in some respects at least, that the Session could be lengthened.  But as it cannot, and a call may be inconvenient & inexpedient, the question occurs whether any thing ought to be & can be done before the 4th. of March.
Should any acts like those hinted at in the preceding pages be passed?  Should an Embargo be laid by Congress on our ships only, or on all ships, foreign & American, or should a power to lay & raise embargoes, general or modified, be deposited with the President, in the recess of Congress?  Should the new Legislature be called immediately or soon?  It is important to add, How should Congress act, as to their war powers, on the formal and regular communication of the French Decree to them, particularly, Should they declare war against France, considering the acts of all the Belligerents, the nature, tenor and principles of those acts, their dates, manner, avowed or apparent design.  For this important subject; I submit very old, long considered arguments offered to President Adams, Messrs. Rutledge, Coit, and other federal members of Congress in 1797, and submitted to the V. Prest. Mr. Jefferson, afterwards published in the winter 1797-8 and inserted at large in Careys American Museum of 1798, under the signature of the American Merchant N. 1. 2. 3. &ca. and entitled, an Enquiry into the origin of neutral Spoliations.  I am free to say that if England had not committed any of her several acts of 1792. 3. 5. 8 &ca. down to this time, such a decree of France, after due endeavours to obtain a rescinding, would justify a declaration of war, and leave it only a question of prudence.  But it would even, in that different case, be a solemn question.  Can we, in good conscience, declare war, (with her pleas of retaliation on England and of our sufferance from 1792 thro a series of years till now) and omit war against England, who has little or none of those pleas to make?  Often have I thought, often urged to Americans and Englishmen, that on some day the passions, interests & sufferings of France from England, thro the sides of the neutrals, would bring on some great acts of resentment, revenge, and relief.  I repeat the suggestion, that in this stupendous act of concentred retaliations all neutrals, but the Americans, are forbidden to exchange goods and transactions with Great Britain even in British ships, or in any other manner, under the consequences of being declared "accomplices."  Prudence will dictate to every European neutral not to declare war against France.  What will prudence dictate to us?  The solemn answer will, I am sure be well considered.
England may ask us what we mean to do, and urge us to strong or adversary measures.  We might say to her, remove completely the retaliated acts, and we will proceed with France, according to strict regularity.
The foreign Trades yet open merit an accurate enumeration, in order to consider their importance, their probable continuance, &c &ca:  Those of China, Russia, Turkey, the Barbary states, Hayti except the interference of our laws, Portugal, Denmark, Sweden except Pomerania, the Island of Sardinia, and the Countries of France & her allies.  These two last will perhaps be declared blockaded or illegitimate by England.  Some of the others will, it is probable, come under the power of France: particularly Denmark & Sweden, who hold the Baltic Sound.
So many of our ships and of our cargoes will be dispatched for British ports before an Embargo could be communicated to the eastern houses, and so many vessels will leave England &c: with goods after the knowledge of the French act, that it is certain many commitments of the question of injury between us & France will occur.  How are we to act in these cases?  Many French privateers, perhaps spanish, Dutch &ca. will infest the Seas, and our coasts probably.  How are we to act?  Many such points will arise for anticipated consideration, & for settlement in cases of injury sustained.
printer’s fist  The principal nations of Europe are seized with a frantic hostility to each other.  They both hold at naught the Law of Nations.  A neutrality the most correct, & Peaceful measures for redress of injuries, which their irregularities produce, seem at present to be the correct course, since we cannot obtain it by arms.  New advices may occasion different Views.
